Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Election/Restriction response filed on 10/28/2020.  Claims 1-21 are pending.  Claims 1 and 18 are independent.  Claims 18-21 are newly added. Claim 7 has been withdrawn by Applicant.  Claims 6 and 9 have been withdrawn by the examiner for the reason(s) stated below.  
Election/Restrictions
Applicant’s election without traverse of Species C (Figures 19, 20, and 22) for the Anchor and Species T (Figures 19-21) for the Inserter in the reply filed on 10/28/2020 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.
	Furthermore, claims 6 and 9 are withdrawn because claims 6 and 9 do not read on the elected species, Species C (Figures 19, 20, and 22) and Species T (Figures 19-21) and by reciting “wherein the anchor body is segmented by one or more couplings between snap together components, wherein the snap together components are configured to be detached at the one or more couplings to reduce the length of the anchor body” in claim 6 and “wherein the connecting mechanism includes a stay suture capable of removably coupling between the inserter and the anchor” in claim 9.  Instead, claim 6 is directed to the non-elected species, Species B (Figure 7) by reciting “wherein the anchor body is segmented by one or more couplings between snap together components, wherein the 
	Therefore, claims 6 and 9 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more anti-backout features along the length of the anchor body configured to resist proximal movement of the anchor when the anchor has been inserted in a hole with a diameter equal to or less than a maximum diameter of the anchor” and “connection mechanism configured to releasably coupled with the anchor” in claim 1 and ““one or more anti-backout features along the length of the anchor body configured to anchor the anchor body within a hole” and “connection mechanism configured to releasably coupled with the anchor” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the one or more anti-backout features includes a tooth” in claim 2, “wherein the one or more anti-backout features includes a barb” in claim 4 “wherein the connecting mechanism includes a distal end of the shaft that extends along and contacts a portion of the anchor to support the anchor” in claim 10 and “wherein the connecting mechanism includes a friction fit between the inserter and the anchor” in claim 11, “wherein the connecting mechanism includes a friction fit between the inserter and the anchor” in claim 13, and “wherein the connecting mechanism includes a portion of a distal end of the shaft sized to fit in a channel along a portion of the length of the anchor body to support the anchor” in claim 14.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berube et al. (US Pub. No.: 2004/0087981).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berube et al. (US Pub. No.: 2004/0087981) as applied to claim 1 above, and further in view of Nguyen et al. (US Pub. No.: 2011/0112576).
Regarding claims 2 and 3, Berube discloses substantially all the limitations of the claims but fails to disclose that the one or more anti-backout features include a tooth; wherein the tooth is resilient and is configured to be flexed away from a wall of the hole when the anchor is inserted into the hole, and wherein the flexible tooth includes an angular edge that catches against the wall of the hole if a proximal force is applied to the anchor.
Nguyen teaches, in the same field of endeavor (tissue anchor), an anchor body comprising one or more anti-backout features that include a tooth (680 Fig. 28 or 1320, Fig. 45 and 46); wherein the tooth is resilient (Para. [0100]) and is fully capable to be flexed away from a wall of the hole when the anchor is inserted into the hole (the tooth 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the one or more anti-backout feature of Berube to be a tooth/teeth; wherein the tooth/teeth is/are resilient and is configured to be flexed away from a wall of the hole when the anchor is inserted into the hole, and wherein the flexible tooth/teeth include(s) an angular edge that catches against the wall of the hole if a proximal force is applied to the anchor as taught by Nguyen in order to obtain the advantage of improving resistance to anchor pull-out, thereby reducing the possibility of removal of the anchor when inserted into body tissue, such as bone (Nguyen, Para. [0100]).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berube et al. (US Pub. No.: 2004/0087981) as applied to claim 1 above, and further in view of Haut et al. (US Pub. No.: 2004/0243178) and Bonutti (US Pat. No.: 5,403,348).
Regarding claim 8, Berube discloses substantially all the limitations of the claim but fails to disclose that the anchor body includes one or more numbers marked on the anchor body to provide an indication of a depth of penetration of the anchor into the hole.
Haut teaches, in the same field of endeavor (tissue anchor), an anchor body of an anchor (100, Fig. 1) including one or more marked on the anchor body to provide an indication of a depth of penetration of the anchor into the hole (Para. [0035]). Bonutti 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify anchor body of Berube to include one or more markings on the anchor body to provide an indication of a depth of penetration of the anchor into the hole as taught by Haut with the markings being the number markings as taught by Bonutti in order to determine the correct insertion depth of the anchor (Haut, Para. [0035]).
Claims 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berube et al. (US Pub. No.: 2004/0087981) as applied to claims 1 and 18 above, and further in view of Wolf et al. (US Pub. No.: 2013/0060280).
Regarding claims 16 and 21, Berube discloses substantially all the limitations of the claim but fails to disclose an anchor length reduction tool configured to fit over a proximal end of the anchor and be used to apply a force to the anchor to reduce the length of the anchor.
Wolf teaches, in the same field of endeavor (tissue anchor), an anchoring system comprising an anchor length reduction tool (166, Figs. 3 and 4 and Para. [0038]) configured to fit over a proximal end of the anchor and be used to apply a force to the anchor to reduce the length of the anchor (Paras. [0038]-[0042] and Figs. 3 and 6a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchoring system of Berube to include an anchor length reduction tool configured to fit over a proximal end of the anchor and be used to apply a force to the anchor to reduce the length of the anchor as 
Regarding claim 17, Berube discloses substantially all the limitations of the claim but fails to disclose a suture configured to couple to the anchor and to couple to a soft tissue graft.
Wolf teaches, in the same field of endeavor (tissue anchor), an anchoring system comprising: a suture (102, Figs. 1 an 2) fully capable to couple to the anchor and to couple to a soft tissue graft (Figs. 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchoring system of Berube to include a suture fully capable to couple to the anchor and to couple to a soft tissue graft as taught by Wolf in order to securing the soft tissue graft to the anchor and the bone (Wolf, Figs. 1 and 2 and Paras. [0036]-[0037]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berube et al. (US Pub. No.: 2004/0087981) as applied to claim 18 above, and further in view of Brunelle et al. (US Pub. No.: 2010/0063541).
Regarding claim 19, Berube discloses substantially all the limitations of the claim but fails to disclose that the anchor body defines a cross section along its length having a larger diameter and a smaller diameter transverse the larger diameter, the Response to RESTRICTION ELECTIONAtty Docket No.: PT-4581-US-PCT   Page 5 of 7larger diameter configured to anchor the anchor body within the hole and the smaller diameter configured to define a space between the anchor body and the hole for receiving a tissue graft therealong.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchor body of Berube to defines a cross section along its length having a larger diameter and a smaller diameter transverse the larger diameter, the Response to RESTRICTION ELECTIONAtty Docket No.: PT-4581-US-PCT   Page 5 of 7larger diameter configured to anchor the anchor body within the hole and the smaller diameter configured to define a space between the anchor body and the hole for receiving a tissue graft therealong; wherein the anchor body comprising some holes for sutures and tissue graft to pass through as taught by Brunelle in order to the soft tissue graft to be fixed within a bone without damage to the soft tissue (Brunelle, see Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010053913 A1	Freedland, Yosef discloses an anchor which can be reduced in length by breaking part of the anchor.

US 20060235413 A1	Denham; Gregory J. et al. discloses an anchor with a part of the anchor to be broken from the anchor once it is deployed.
US 20080167660 A1	Moreau; Nathan Ryan et al. discloses an anchor with barbs.
US 20130144334 A1	Bouduban; Nicolas et al. discloses an anchor system with a shaft extending through the distal end of the anchor.
US 5562704 A	Tamminmaki; Markku et al. discloses an anchor with flexible anti-backout features.
US 5935129 A	McDevitt; Dennis et al. discloses an anchor with a part of the anchor to be broken from the anchor once it is deployed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JING RUI OU/Primary Examiner, Art Unit 3771